Citation Nr: 1019727	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  00-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to April 22, 1998, 
for the assignment of a 50 percent rating for 
pseudofolliculitis barbae (PFB) with acne vulgaris and 
seborrheic dermatitis.

2.  Entitlement to a disability rating in excess of 60 
percent for PFB with acne vulgaris and seborrheic dermatitis, 
effective August 30, 2002.

3.  Eligibility for Vocational Rehabilitation (VR) services.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a right eye 
disorder.

7.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), to 
include as secondary to service connected PFB. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to May 
1980.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied 
entitlement to a rating in excess of 10 percent for PFB.  The 
RO also denied service connection for acne vulgaris and 
seborrheic dermatitis.  The Veteran perfected an appeal of 
that decision.  In a December 1999 rating decision the RO 
increased the rating for PFB from 10 to 30 percent, effective 
March 31, 1999.  The Veteran also perfected an appeal of the 
effective date assigned for the 30 percent rating.

In a July 2001 rating decision the RO granted service 
connection for acne vulgaris, and included that disability in 
the rating assigned for PFB.  The RO also denied service 
connection for a stomach disorder, a left eye disorder, 
bilateral great toe disorders, and PTSD.  In a March 2002 
rating decision the RO denied entitlement to a total rating 
based on unemployability.  

The issues of entitlement to an earlier effective date for 
the 30 percent rating for PFB, entitlement to service 
connection for seborrheic dermatitis, and an increased rating 
for PFB were previously before the Board in May 2003.  In a 
decision at that time the Board granted service connection 
for seborrheic dermatitis; awarded an effective date of April 
22, 1998, for the 30 percent rating for the skin disorder; 
increased the rating for the skin disorder from 30 to 50 
percent, which the RO in June 2003 made effective April 22, 
1998; and increased the rating for the skin disorder to 60 
percent, effective August 30, 2002.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2005 order the Court 
vacated that part of the May 2003 decision in which the Board 
denied entitlement to an effective date prior to April 22, 
1998, and denied entitlement to a rating in excess of 60 
percent for the skin disorder. 

In a September 2006 decision, the Board remanded these issues 
for additional development.

In July 2008, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is of record. 

In September 2008, the Board denied an effective date prior 
to April 22, 1998, for the assignment of a 50 percent rating 
for PFB; denied a disability rating in excess of 60 percent 
for PFB with acne vulgaris and seborrheic dermatitis, 
effective August 30, 2002; denied eligibility for VR 
services; denied entitlement to a TDIU due to service-
connected disability; and denied service connection for a 
stomach disorder, left eye disorder, bilateral great toe 
disorder and a psychiatric disorder, including PTSD.  The 
Veteran appealed the Board's decision to the Court.  In a 
September 2009 Order, the Court granted a joint motion for 
partial remand filed by representatives of both parties, and 
remanded the matters to the Board for further proceedings 
consistent with the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of eligibility for VR services, entitlement to a 
TDIU due to service-connected disability and service 
connection for a stomach disorder and a psychiatric disorder, 
including PTSD, to include as secondary to service-connected 
PFB; are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA treatment records dated November 22, 1988 constituted 
an informal claim for an increased rating for PFB with acne 
vulgaris and seborrheic dermatitis.

2.  The earliest date of which it is factually ascertainable 
that the Veteran met the criteria for a 50 percent evaluation 
for PFB with acne vulgaris and seborrheic dermatitis is April 
22, 1998. 

3.  The Veteran's PFB with acne vulgaris and seborrheic 
dermatitis does show underlying soft tissue damage or 
underlying tissue loss or disfigurement of the head, neck or 
face.

4.  The Veteran's service connected disability is PFB with 
acne vulgaris and seborrheic dermatitis with a combined 
service-connected disability rating of 60 percent.

5.  The evidence is not clear and unmistakable that a right 
eye condition pre-existed service and was not aggravated in 
service. 

6.  The Veteran's right eye condition is not related to any 
disease or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date prior to April 
22, 1998 for a 50 percent schedular rating for PFB with acne 
vulgaris have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400 (2009).

2.  The criteria for an increased rating in excess of 60 
percent for the Veteran's PFB with acne vulgaris and 
seborrheic dermatitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.118, 
Diagnostic Codes 7899-7800, 7806 (2002 & 2009). 

3.  A right eye disability was not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. §§ 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a December 2006 letter, the RO informed the Veteran of the 
evidence needed to substantiate the claims for increased 
ratings, service connection, an earlier effective date and 
what medical or other evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  
The Veteran has substantiated his status as a Veteran and the 
second and third elements of Dingess notice are satisfied by 
the December 2006 letter.  The December 2006 letter also 
provided notice on the rating and effective date elements.  

Regarding the issue of entitlement to an effective date prior 
to April 22, 1998, for the assignment of a 50 percent rating 
for PFB with acne vulgaris and seborrheic dermatitis, 
additional VCAA notice is not generally required where, as in 
this case, the underlying claim has been granted and the 
appeal involves the downstream issue of an effective date.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
While Hartman involved a situation where the underlying claim 
was for service connection, rather than an increased rating, 
the rationale for the decision in Hartman would apply equally 
where the underlying claim was for an increased rating.  

Regardless, the Veteran was provided with information 
pertaining to the establishment of effective dates in a 
December 2006 letter.  Any deficiencies in the notification 
for the effective date appeals are not prejudicial to the 
Veteran's claim.  In Dingess v. Nicholson, the Court held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, [VCAA] notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated." Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, any 
omissions in the Veteran's VCAA notification are harmless 
error, and the Board may proceed with consideration of his 
claim.

Regarding the Veteran's claim for entitlement to a disability 
rating in excess of 60 percent for PFB with acne vulgaris and 
seborrheic dermatitis, in the December 2006 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The December 2006 letter 
also notified the Veteran that he could send VA information 
that pertained to his claim and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  After the Veteran filed 
an NOD with the rating, the SOC set forth the criteria for 
higher ratings for schedule ratings for the skin; this also 
suffices, in part, for Dingess/Hartman.

There was a timing deficiency with the December 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson.  The timing deficiency with regard to 
this letter was cured by readjudication of the claims in a 
January 2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in June 1999, July 
2000, November 2004, June 2007 and December 2007.

The Board notes that the September 2007 remand instructed the 
RO to obtain the Veteran's treatment records from the VAMC's 
in Brooklyn, New York; Manhattan, New York; Washington, DC; 
and Richmond, Virginia, from December 1988 to April 1998, 
from September 2005 to the present.  

However, a October 2007 Formal Finding on the Unavailability 
of Records indicated that the treatment records from the 
Richmond VAMC from December 1, 1998 to March 1995 and from 
the Manhattan, NY VAMC from December 1, 1998 to April 30, 
1998 and from September 1, 2005 were unavailable.  Further 
efforts to obtain these VAMC records would appear to be 
futile.  38 U.S.C.A. § 5103A.

Therefore, the facts relevant to the Veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


I.  Entitlement to an effective date prior to April 22, 1998, 
for the assignment of a 50 percent rating for 
pseudofolliculitis barbae (PFB) with acne vulgaris and 
seborrheic dermatitis.

The assignment of effective dates for increased disability 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The statute provides, in pertinent part, that:

The Court and the VA General Counsel have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2009).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).

Any communication or action from a claimant indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim. Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2009).

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2009).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

The Veteran contends that he is entitled to an effective date 
in 1980 for assignment of the 50 percent rating for the skin 
disorder, and that his VA treatment records constitute 
informal claims for an increased rating.  See 38 C.F.R. § 
3.157 (2009).  The RO denied entitlement to a rating in 
excess of 10 percent in December 1988, and that decision is 
final.  See 38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1988). 

He is, however, potentially entitled to an effective date 
following the December 1988 decision, if a VA treatment 
record can be construed as an informal claim for an increased 
rating.

With respect to the date of the Veteran's claim, the RO 
assigned a 10 percent rating for PFB in a December 1986 
rating decision and the Veteran did not appeal that decision.  
There were no communications from him or any representative 
concerning an increased rating for his skin disorder until 
the RO received the Veteran's request for an increased rating 
for PFB on March 31, 1999.  However, the Board notes that a 
November 22, 1988 VA examination reflected a clinical 
evaluation of the Veteran's skin disorder.  The Board finds 
that the November 1988 VA examination constituted an informal 
claim under 38 C.F.R. § 3.157.  Accordingly, the date of 
claim in this case is November 22, 1988.

In December 1988, the RO denied entitlement to a rating in 
excess of 10 percent.  In January 1989, the RO continued the 
10 percent rating and the Veteran did not appeal.  The 
Veteran underwent a VA compensation and pension examination 
for the skin in June 1999.

In August 1999, the RO issued a rating decision that denied 
an increased rating for PFB.  The rating decision 
specifically found that the June 1999 VA examination report 
did not show constant exudation or itching, extensive 
lesions, or marked disfigurement.

In June 2000, the Veteran requested a 1980 effective date for 
a 30 percent rating on the basis that the first rating 
decision that denied the claim in 1982 did not mention that 
he had any "recourse".

In its May 2003 decision, the Board found that the VA 
treatment reports dated within the one-year period prior to 
March 31, 1999, showed that an increase in disability had 
occurred.  The Board noted that a report dated April 22, 
1998, reflected a peeling rash on the face, hypopigmentation 
of the malar area, lesions on the chest, and ear lesions.  
The Board found this to be evidence of an increase in 
severity and assigned April 22, 1998 as the effective date 
for a 30 percent rating.  The Board also increased the rating 
for the skin disorder from 30 to 50 percent, which the RO in 
June 2003 made effective April 22, 1998.

In its September 2005 order, the Court vacated that part of 
the May 2003 Board decision in which the Board denied 
entitlement to an effective date prior to April 22, 1998 on 
the basis that the Board had never considered whether the 
April 1998 medical report constituted a claim in its own 
right and therefore never considered whether the Veteran's 
disability had increased prior to that date. 

This case turns on whether the record demonstrates that the 
award of a 50 percent evaluation is warranted prior to April 
22, 1998.  The appropriate medical evidence concerning the 
severity of the Veteran's PFB with acne vulgaris and 
seborrheic dermatitis prior to April 1998 consists of the VA 
treatment records from November 1988 through April 1998.  See 
C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 
511 (1997). 

Factual Background

In November 1988 the Veteran underwent an examination for his 
PFB.  He stated that he had increasing abnormal skin 
condition on his neck and face.

In November 1989 the Veteran presented to the Brooklyn, New 
York VA Medical Center (VAMC) with complaints of recently 
infected cysts on the left side of his neck.

In November 1989 the Veteran presented to the South Boston 
VAMC for treatment of his skin condition.  The Veteran had a 
nice beard in place but had some underlying papules and 
nodules on the periphery of the beard zone and the beard.  
The Veteran stated that he had shaven a month ago and his 
face broke out in nodules.  The diagnosis was chronic PFB.  
The doctor advised him never to shave and to not shave around 
the periphery of his lesion and offered him Tetracycline.

In a March 1990 note, Dr. Gerald Burnett stated that the 
Veteran had chronic PFB of the beard and should be granted a 
permanent no shave profile to keep his beard at a 1/4 inch in 
length.

The Veteran presented to the VAMC in January 1991.  His face 
still had PFB.  He had not shaved since his last visit but 
did clip his beard close.  The diagnosis was chronic PFB with 
cystic type acne.

The Veteran again presented to the VAMC in July 1991.  His 
right lateral neck had a 4cm inflamed red cyst.  The Veteran 
stated that he started getting an occasional sore on his face 
and started getting an elevated cyst. The diagnosis was an 
infected cyst of his right neck.  The cyst was incised and 
drained.

On April 22, 1998, the Veteran presented with complaints of a 
rash on his face and head that was off and on.  The diagnosis 
was a peeling rash on the face, hypopigmentation of the malar 
area, lesions on the chest, and ear lesions. 

Analysis

The Veteran's PFB with acne vulgaris and seborrheic 
dermatitis is rated by analogy to eczema as 50 percent 
disabling under Diagnostic Code 7899-7806.

Under the old criteria, Diagnostic Code 7806 provides a 10 
percent rating for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplates a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Comparing the Veteran's symptoms prior to April 22, 1998 
attributed to the service-connected PFB, acne vulgaris and 
seborrheic dermatitis with the criteria of the former version 
of Diagnostic Code 7806, the Board finds that the criteria 
for a 10 percent rating had been more nearly approximated.

Prior to April 22, 1998, there is no evidence that the 
Veteran's skin disorder would warrant a 30 percent disability 
rating under the former version of Diagnostic Code 7806.  
While the Veteran was treated for cysts, reported having 
occasional sores on his face and was given a no shave 
profile, there is no evidence that his skin disorder had 
exudation or constant itching, extensive lesions, or marked 
disfigurement.

In this case, the earliest date in which it is factually 
ascertainable that the Veteran's PFB, acne vulgaris and 
seborrheic dermatitis more nearly approximated a 50 percent 
disability rating under the former version of Diagnostic Code 
7806 is April 22, 1998, when the Veteran presented with a 
peeling rash on the face, hypopigmentation of the malar area, 
lesions on the chest, and ear lesions.

Therefore the effective date in this case for a 50 percent 
disability rating is April 22, 1998.  38 C.F.R. § 
3.400(o)(2).

In reaching this decision, the Board notes that the claims 
folder includes VA treatment records dated prior to April 22, 
1998.  However, none of these records demonstrate symptoms 
that more nearly approximate a 50 percent disability rating 
under the former version of Diagnostic Code 7806. 

In sum, an informal claim seeking an increased rating of a 
claim for PFB, acne vulgaris and seborrheic dermatitis was 
filed on November 22, 1988.  It is not factually 
ascertainable, however, that the Veteran's PFB, acne vulgaris 
and seborrheic dermatitis manifested to a degree higher than 
10 percent prior to April 22, 1988.  Thus, there is no 
credible or probative evidence suggesting that the disorder 
worsened in severity during the year prior to his revised 
date of claim, the November 22, 1988, VA examination.

Accordingly, the Veteran's claim for an effective date 
earlier than April 22, 1998, for the award of a 50 percent 
rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  Entitlement to a disability rating in excess of 60 
percent for PFB with acne vulgaris and seborrheic dermatitis, 
effective August 30, 2002.

Increased ratings claims

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Factual Background

In October 2002 the Veteran underwent a dermatology 
consultation at the VAMC.  The examination revealed small 
raised papules within the beard.  There was one comeodone on 
the left cheek.  His chest was clear.  There was a patch on 
the upper back.  The diagnosis as PFB, eczema and acne.

The Veteran underwent a VA scars examination in November 
2004.  The Veteran presented with progressively worse PFB.  
He was currently being treated with Retin A.  There were no 
systematic symptoms associated with the skin disease.  On 
examination, he had deep acne/chloracne affecting 40 percent 
or more of his face and neck.  There were no other areas 
affected other than his face and neck.  He also had a deep 
cyst on the neck/face with increased pigmentation.  The 
diagnosis was PFB seborrheic dermatitis.  The examiner stated 
that there were no significant occupational effects and no 
effects on the Veteran's daily activities.

Per the May 2006 remand instructions, the Veteran underwent 
another VA scars examination in June 2007.  The PFB was 
generally located in the head and neck as it has beard 
distribution of the face and neck.  Its maximum width was 28 
cm's and maximum length was 16 cm's.   There was tenderness 
on palpitation and no adherence to underlying tissue.  There 
was no limitation of motion or loss of function.  There was 
no underlying soft tissue damage or underlying tissue loss.  
There was skin ulceration or breakdown over scar and 
elevation of the scar.  There was no disfigurement of the 
head, neck or face.  The Veteran had a 28 x 16 cm 
discoloration of the skin that was darker than normal.  The 
size of the abnormal skin was 2 x 2 cm's.  The scar had no 
induration or inflexibility.  The diagnosis was 
postinflammatory hyperpigmentation and plaque-loe scarring 
from PFB.

The Veteran also had acne vulgaris with cysts and comedons.  
He also had seorrheic dermatitis.  The symptoms were flaking 
and itching along the hairline with no systemic symptoms.  
His acne vulgaris required twice daily use of Minocycline 
which was neither a corticosteroid nor an immunosuppressive.  
For his PFB, the Veteran used a small amount of Triamcinolone 
twice daily.  The treatment was a corticosteroid.  The 
Veteran also used basis soap, sulfur shampoo and ammonium 
lactate 12 percent lotion which are not corticosteroids.  He 
did use Diflorosone which was a corticosteroid.

The percentage of the exposed areas (head, face, neck, hands) 
was greater than 40 percent.  The percentage of the total 
body area affected was greater than 40 percent.  There was 
ice pick scarring affecting the cheeks above the beard line.  
There was postinflammatory hyperpigmentation, scarring, 
keloid formations involving the face and neck area that was 
covered by the beard.  The beard was not close shaven.  There 
was a pustule on the right cheek within the beard that was 
inflamed and fluctuant.  There was fine flaking along the 
hairline, nasolabial folds and around the ears.  There was 
hypopigmentation associated with this along the hairline of 
the back of the head and along the right temporal region.  
There was fine flaking with patchy hypopigmentation involving 
the chest, back and arms.  The diagnosis was PFB, acne 
vulgaris and seborrheic dermatitis.  The VA examiner stated 
that the Veteran's service connected skin condition did not 
interfere with his ability to obtain or maintain 
substantially gainful employment. 

The Veteran presented to the VAMC dermatology clinic in 
February 2008.  His examination revealed significant scarring 
of the face and beard area secondary to both cystic acne and 
PFB.  His back had multiple hyperpigmented popular regions 
which were most compatible with eczema or ectopic dermatitis 
and he had erythema and scaling around the facial area, 
probably secondary to seborrheic dermatitis.  The assessment 
was that the Veteran had longstanding acne scarring due to 
both acne and PFB with continued active lesions, especially 
in the periorbital area which was compatible with the 
continued activity of PFB as well as acne.

At his July 2008 hearing, the Veteran testified that he would 
be treating areas that were scarred and sometimes they might 
pop up somewhere else because his hair coiled when it grew 
out before it broke the surface.

Analysis

The schedular criteria by which scars are rated changed 
during the course of this appeal.  See 67 Fed. Reg. 49,590- 
49,599 (July 31, 2002) (effective August 30, 2002) (codified 
at 38 C.F.R. § 4.118 (2009)).

Because the rating criteria changed during the pendency of 
the Veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003. 
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.

The criteria for evaluating the residual stasis ulceration 
scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 
Diagnostic Code 7805, were revised effective October 23, 
2008.  They were specifically limited to claims filed on or 
after October 23, 2008.  In this case, because the Veteran's 
claim was filed before October, 28, 2008, the claim will only 
be evaluated under the rating criteria made effective from 
August 30, 2002.  See 73 Fed. Reg. 54,708 ("This amendment 
shall apply to all applications for benefits received by VA 
on or after October 23, 2008").

Diagnostic Code 7899 was for PFB is rated as eczema under 
Diagnostic Code 7806.

As noted above, the maximum disability rating under the old 
version of Diagnostic Code 7806 was 50 percent.  A 50 percent 
rating was also the maximum disability rating under the old 
version of Diagnostic Code 7800. 

Under the revised criteria of Diagnostic Code 7806, for 
rating dermatitis or eczema, a maximum 60 percent rating 
requires more than 40 percent of the entire body or more than 
40 percent of exposed areas be affected, or constant or near 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2009).

The revised Diagnostic Code 7800 pertains to scars of the 
head, face, or neck. A maximum of 80 percent is warranted 
when the veteran has visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (i.e., nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with six or more characteristics of disfigurement, 
as contained in Note (1).  38 C.F.R. § 4.118, Diagnostic Code 
7800 & Note (1) (2009).

The eight listed characteristics of disfigurement are: (1) a 
scar 5 or more inches (13 or more centimeters (cm.)) in 
length; (2) a scar at least one-quarter inch (0.6 cm.) wide 
at widest part; (3) a surface contour of a scar that is 
elevated or depressed on palpation; (4) a scar that is 
adherent to underlying tissue; (5) the skin is hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
square (sq.) cm.); (6) the skin texture is abnormal, to 
include irregular, atrophic, shiny, scaly, in an area 
exceeding six square inches (39 sq. cm.); (7) the underlying 
soft tissue is missing in an area exceeding six square inches 
(39 sq. cm.); and (8) the skin is indurate and inflexible in 
an area exceeding six square inches (39 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1) (2009).

The Veteran's claims that he is entitled to an 80 percent 
evaluation under Diagnostic Code 7800.

Given the evidence as outlined above, the Board finds that 
the Veteran is assigned the maximum rating allowed under the 
rating schedule for PFB with acne vulgaris and seborrheic 
dermatitis and a higher rating cannot be assigned for 
disfigurement of the face, head or neck under Diagnostic Code 
7800.  The December 2007 VA examination results do not show 
underlying soft tissue damage or underlying tissue loss or 
disfigurement of the head, neck face.  Therefore, a rating 
higher than 60 percent for PFB with acne vulgaris and 
seborrheic dermatitis is denied. 

Extraschedular considerations

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the Veteran's 
service- connected PFB with acne vulgaris and seborrheic 
dermatitis, has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disabilities with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  The 
Veteran has not presented any evidence that his particular 
service-connected PFB with acne vulgaris and seborrheic 
dermatitis disability results in a unique disability that is 
not addressed by the rating criteria.  Specifically, there is 
no evidence of frequent hospitalization or marked 
interference with employment that would suggest that the 
Veteran is not adequately compensated by the regular 
schedular standards. 

The Board notes that the Veteran testified at his July 2008 
hearing that his PFB with acne vulgaris and seborrheic 
dermatitis disability impaired his ability to obtain certain 
jobs for which he is qualified such as security guard 
positions because his disability prevents him from being 
clean shaven.  In a March 1999 letter, the Veteran also 
reported that he was turned down for various jobs because of 
his PFB.  Additionally, a May 2000 vocational assessment 
indicated that the Veteran should work in a clean environment 
free of dust, fumes and odors due to his service-connected 
PFB with acne vulgaris and seborrheic dermatitis.

However, the Board notes the June 2007 VA examiner 
specifically stated that the Veteran's service connected skin 
condition did not interfere with his ability to obtain or 
maintain substantially gainful employment.  The examiner also 
noted that the Veteran reported that while in the past he had 
been denied employment because he had to be clean shaven, 
this occurred many years ago.  The Veteran stated that in the 
past two years he attempted to seek employment but was unable 
to find employment due to his anxiety condition.  He was 
actively being treated for schizophrenia and depression and 
indicated that his inability to find employment for the past 
two years was not related to his skin condition.

Although the May 2000 vocational assessment indicated that 
the Veteran should work in a clean environment free of dust, 
fumes and odors due to his service-connected PFB with acne 
vulgaris and seborrheic dermatitis, there is no credible 
evidence that he could not sustain employment that did not 
require being clean shaven.  Furthermore, as discussed above, 
the Veteran reported that he was unable to find employment 
due to his anxiety condition and his inability to find 
employment for the past two years was not related to his skin 
condition.  Hence, the schedule reasonably describes the 
Veteran's disability, and referral for extraschedular 
consideration is not warranted.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   


III.  Entitlement to service connection for a right eye 
disorder.

Factual Background

In February 1980 the Veteran presented with complaints of eye 
watering and blurred vision.  He stated that he was hit in 
the eye when the problem started.

In May 1980, the Veteran presented with complaints of itching 
and pain in his left eye.

In December 2007 the Veteran underwent a VA examination for 
his eye disorder.  The Veteran reported a history of a stye 
in service as well as getting hit with a can in his eye prior 
to entry to service.  The diagnosis was refractive error, 
diabetes with no diabetic retinopathy and glaucoma.  The 
examiner concluded that given the Veteran's past ocular 
history and family ocular history, it was not likely that the 
current glaucoma was related to the Veteran's in service 
stye.

In a December 2007 addendum, the VA examiner stated that it 
was not likely that the Veteran's in service left eye stye 
versus allergic reaction caused the Veteran's bilateral 
glaucoma.  The examiner stated that the Veteran had a 
unilateral stye versus an allergic reaction that was treated 
with topical allergy drops and hot soaks which resulted in 
prompt resolution.  He had developed primary glaucoma 
approximately two years ago which fit the expected incidence 
and prevalence patterns.

At his July 2008 hearing, the Veteran testified that he had 
ongoing troubles with his eyes.  He reported that he had 
styes growing on his eyes and also got hit in the eye prior 
to going into the service.  

Analysis

The Board notes that in a February 2008 statement, the 
Veteran asserted that he was claiming service connection to a 
right eye disorder, rather than a left eye disorder.  
Additionally, at his July 2007 hearing, the Veteran testified 
that he was claiming service connection for a right eye 
disorder. 

The Veteran has a current diagnosis of glaucoma in both his 
right and left eye.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that when a claimant makes a claim, he 
is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  Thus, although the 
RO limited the Veteran's claim to service connection for a 
left eye disorder, the Board has broadened the issue as a 
claim of service connection for a right eye disability and 
will address the Veteran's disability pertaining to his right 
eye.

While the Veteran testified that he had styes growing on his 
eyes and also got hit in the eye prior to going into the 
service, since an eye disability was not noted on the 
examination when he was accepted into service, the 
presumption of soundness applies.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.

To rebut the presumption of sound condition upon entry into 
service under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d. 1089 
(Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Although the Veteran reported to the December 2007 VA 
examiner that he had an eye condition prior to service, he is 
a lay person and would not be competent to diagnose his pre-
service symptoms as glaucoma.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No medical professional has clearly said 
that the pre-service symptoms constituted an eye disability 
or glaucoma.  

Even if it could be said that a right eye condition pre-
existed service, the evidence is not clear and unmistakable 
on the question of aggravation.  

The presumption of soundness is not rebutted.  The claim 
therefore, becomes one for service connection.  Wagner.

The Veteran has current glaucoma, thus satisfying the first 
element of a successful service connection claim.

The element of an in-service event is satisfied as the record 
documents that he had eye complaints in February 1980 and May 
1980.
 
The evidence in favor of a link between a current disability 
and an injury or disease in service consists of the Veteran's 
recent testimony that there was a continuity of eye 
complaints since his service.  

The Veteran's claims of a continuity of symptomatology must 
be weighed against the negative contemporaneous treatment 
records, including the fact that he developed glaucoma only 
two years before the December 2007 VA examination.  The Board 
finds the contemporary record to be more probative than the 
recent statements made years after the events in question and 
in the course of a claim for VA benefits.

The medical records do not contain any evidence that the 
current right eye condition is related to any disease or 
injury during service.  Additionally, the December 2007 VA 
examiner concluded that it was not likely that the current 
glaucoma was related to the Veteran's in service stye versus 
allergic reaction.

As the competent opinion is against the claim and the most 
probative evidence is against a continuity of symptomatology, 
the preponderance of the evidence is against the claim for 
entitlement to service connection for a right eye disability.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  38 U.S.C.A. § 
5107(b). 


ORDER

Entitlement to an effective date prior to April 22, 1998, for 
the assignment of a 50 percent rating for PFB with acne 
vulgaris and seborrheic dermatitis is denied.

Entitlement to a disability rating in excess of 60 percent 
for PFB with acne vulgaris and seborrheic dermatitis, 
effective August 30, 2002 is denied.

Entitlement to service connection for a right eye disability 
is denied.


REMAND

Regarding the Veteran's service connection for a stomach 
disorder claim, the Veteran underwent a VA examination in 
December 2007.  The examiner concluded that "after a review 
of this data, without resorting to mere speculation, I am 
unable to state whether the currently diagnosed 
gastroesophageal reflux disease is the same condition that he 
complained of in 1980".  However, the September 2009 Joint 
Motion for Partial Remand decision stated that the December 
2007 VA examination was inadequate and required 
clarification.  The Joint Motion indicated that the December 
2007 VA examiner did not identify what in-service objective 
she reviewed and how the results, or lack of results, 
contained in the data, kept her from reaching an opinion.  
Hence, the RO should arrange for further claims file review 
by the physician that conducted the December 2007 VA 
examination to obtain a supplemental opinion, with supportive 
rationale based upon consideration of the claims file, to 
clarify which "objective data" she relied upon to reach her 
conclusion and what evidence would be necessary to reach a 
conclusion as to whether it is as least as likely as not that 
the Veteran's current stomach disorder is related to his 
active service.

Regarding the Veteran's service connection claim for a 
psychiatric disorder, including PTSD, to include as secondary 
to service-connected PFB, the September 2009 Joint Motion for 
Partial Remand decision stated that a remand was required to 
comply with the VCAA.  Specifically, in Gallegos v. Peake, 22 
Vet.App. 329 (2008), the Court held that in cases of alleged 
sexual assault VA must first inform the claimant that he may 
submit alternative forms of evidence, that is, evidence other 
than service records, to corroborate his account of an in- 
service assault, and suggest potential sources for such 
evidence.  Then, VA must assist him in the submission of 
alternative sources of evidence, by providing additional time 
for her to submit such evidence after receipt of the 
personal-assault letter and, where appropriate, by obtaining 
evidence on his behalf.  The Court has emphasized that in 
claims of service connection for PTSD based on in- service 
personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has 
a heightened burden of VCAA notification.  Id.  Since the 
record does not reflect that the Veteran received such 
notice, the September 2008 Board decision was vacated and 
remanded for VA to provide the appellant with adequate notice 
letter necessary for PTSD cases based on in-service personal 
assault or harassment. 

Additionally, given the additionally advanced alternative 
theory of secondary service connection for a psychiatric 
disability, to include PTSD-the Board finds that the evidence 
is insufficient to resolve questions of whether any current 
psychiatric disability, to include PTSD, is related to 
service or to service-connected disability; hence, further 
examination to obtain a medical opinion addressing these 
matters is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Under these circumstances, the Board finds that VA 
examination and medical opinion- supported by fully stated 
rationale-is needed to resolve the claim for service 
connection for a psychiatric disorder, including PTSD, to 
include as secondary to service-connected PFB.

Regarding the Veteran's eligibility for VR services and TDIU 
claims, the Joint Memorandum decision directed that the 
Veteran be afforded new examinations.

Regarding the Veteran's claim to eligibility for VR services, 
a veteran is entitled to a rehabilitation program under 
Chapter 31, in part, if he has a service-connected disability 
rated at 20 percent or more that was incurred or aggravated 
in service on or after September 16, 1940, and is determined 
by VA to be in need of rehabilitation because of an 
employment handicap.  38 C.F.R. § 21.40(a)(1), (b).

Regarding the Veteran's TDIU claim, the Court has held that 
in the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the veteran's service connected disability has on 
his ability to work.  38 U.S.C.A. § 5107(a) (West 2002); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2009).  

While the Veteran underwent a VA examination in September 
2007, the September 2009 Joint Motion Decision determined 
that the examination was inadequate as it was unclear whether 
the September 2007 examiner relied on the correct factual 
predicate and the examiner did not provide an opinion 
regarding the Veteran's ability to perform routine tasks of 
employment.  The Joint Motion directed that the Veteran be 
afforded new examination to determine whether the Veteran's 
service connected disabilities preclude employment consistent 
with his education and occupational experience.  

In addition, because any decision with respect to the 
aforementioned claims for service connection for a stomach 
disorder and a psychiatric disorder, including PTSD, to 
include as secondary to service-connected PFB may affect the 
Veteran's TDIU claim, the claim for a TDIU is inextricably 
intertwined with the claims for service connection.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  Because the claims should be considered 
together, it follows that, any Board action on the TDIU 
claim, at this juncture, would be premature; hence, a remand 
of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a VCAA notice letter 
specifically informing him of the 
information and evidence required to 
substantiate his claim for service 
connection for a psychiatric disorder, 
including PTSD, to include as secondary 
to service-connected PFB.  The letter 
should be in accordance with 38 U.S.C.A. 
§ 5103(a) 38 C.F.R. § 3.159(b), and 38 
C.F.R. § 3.304(f), as required for PTSD 
claims based on in- service personal 
assault or harassment.  See also Gallegos 
v. Peake, supra.  In particular, the 
notice must advise the Veteran that 
evidence from sources other than his 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the in- service 
stressor.  Then allow the Veteran the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence. 

This letter should also provide notice on 
the information and evidence needed to 
establish service connection on a 
secondary basis.  38 C.F.R. § 3.310.

2.  The RO should arrange for the Veteran 
to be scheduled for a VA mental disorders 
examination to determine the nature and 
etiology of any diagnosed acquired 
psychiatric disability, to include PTSD 
secondary to service-connected PFB.  The 
claims folder must be made available to 
the examiner for review and the 
examination report must indicate whether 
such review was accomplished.  The 
examiner should review the claims folder, 
and provide an opinion as to whether the 
Veteran meets the criteria for a 
diagnosis of PTSD.  The examiner should 
then provide an opinion as to whether any 
diagnosed acquired psychiatric 
disability, to include PTSD, was in whole 
or part the result of the claimed in-
service sexual assaults or is otherwise 
attributable to service.

The examiner should also indicate whether 
it is at least as likely as not that any 
diagnosed acquired psychiatric 
disability, to include PTSD is 
etiologically related to either the 
Veteran's service-connected PFB.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed. A rationale 
for any opinion expressed should be 
provided. 

3.  The examiner who conducted the 
December 2007 VA examination for a 
stomach disorder should identify which 
"objective data" she relied upon to 
reach her conclusion.  The examiner must 
also explain what evidence would be 
necessary to reach a conclusion as to 
whether it is as least as likely as not 
that the Veteran's current stomach 
disorder is related to his active 
service.

The examiner should provide a rationale 
for these opinions.  

If the December 2007 examiner is 
unavailable or the requested opinion 
cannot be provided without an examination 
of the Veteran, the RO should arrange for 
the Veteran to undergo a VA examination 
of the stomach, by an appropriate 
physician at a VA medical facility.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the Veteran's stomach 
disability was related to his active 
service, or, if the examiner cannot reach 
such an opinion without resorting to mere 
speculation, what evidence would be 
necessary to obtain such an opinion.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of 
the examination should include discussion 
of the Veteran's documented medical 
history and assertions.  

The physician should set forth all 
examination findings (if any), along with 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report. 

4.  The RO should arrange for the Veteran 
to undergo VA examination, by an 
appropriate physician, at a VA medical 
facility.  The physician should render an 
opinion, based upon review of the record 
and consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that-
notwithstanding the Veteran's age or any 
impairment from nonservice-connected 
disability/ies-the  Veteran's service-
connected disabilities either 
individually or in concert, render(s) him 
unable to obtain or retain substantially 
gainful employment.  The examiner should 
specifically address what impact the 
Veteran's service-connected disabilities 
have on his ability to perform routine 
tasks of employment and the functional 
impairment caused by the Veteran's 
service-connected disabilities.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report. 

5.  After completion of all appropriate 
development, readjudicate the Veteran's 
claims.  If the action taken is adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claims are returned to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


	



 Department of Veterans Affairs


